Citation Nr: 0501306	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  00-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a current rating in excess of 20 percent 
for simple, partial, seizure with cognitive disorder, and a 
rating in excess of 10 percent prior to August 2002.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for left knee 
osteoarthritis, strain, suspect internal derangement.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
dorsal and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) of St. Petersburg, 
Florida.

A February 2004 personal hearing was held before a decision 
review officer (DRO) at the RO, a transcript of which has 
been associated with the claims file.

Pursuant to the decision below, the issues of an increased 
rating and of entitlement to service connection for arthritis 
of the dorsal and lumbar spine on the merits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By a March 2000 rating action, the RO denied service 
connection for a left knee condition.  It was determined that 
there was no evidence of a diagnosed left knee disability.  
Following receipt of notification of the decision and his 
procedural and appellate rights, the veteran failed to 
initiate an appeal of the denial within the subsequent one-
year period.  

2.  The evidence submitted since the RO's March 2000 denial 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim.  The evidence is either 
cumulative of previously considered evidence, or is new, but 
is redundant of evidence previously of record.  The evidence 
does not raise a reasonable possibility of substantiating the 
veteran's claim.

3.  By a June 1999 rating action, the RO denied service 
connection for arthritis of the dorsal and lumbar spine.  It 
was determined that there was no evidence of arthritis of the 
dorsal and lumbar spine.  Following receipt of notification 
of the decision and his procedural and appellate rights, the 
veteran failed to initiate an appeal of the denial within the 
subsequent one-year period.  

4.  The evidence received since the June 1999 denial of 
service connection for arthritis of the dorsal and lumbar 
spines was not previously submitted to agency decisionmakers; 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim for service connection for arthritis of 
the dorsal and lumbar spines in June 1999; and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2000 denial of service connection for a left 
knee condition is final.  38 U.S.C.A. § 7105(a), (c), (d)(3) 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003).

2.  Evidence received since the RO's March 2000 denial of 
service connection for a left knee condition is not new and 
material; and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2003).

3.  The June 1999 denial of service connection for arthritis 
of the dorsal and lumbar spine is final.  38 U.S.C.A. § 
7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2003).

4.  The evidence received since the June 1999 denial of 
service connection for arthritis of the dorsal and lumbar 
spine is new and material, and the claim for service 
connection for arthritis of the dorsal and lumbar spine is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the provisions of VCAA prior to 
the adjudication of the claims on the merits.  In the August 
2002 and August 2003 letters, provided to the veteran, the 
veteran was on notice of the evidence needed to substantiate 
his claim.  With regard to the claim for an increased 
evaluation, competent medical showing an increase in severity 
beyond the assigned rating.  With regard to the claims of new 
and material, evidence not previously submitted and which 
bears directly and substantially upon the claims.  

In the July 2004 supplemental statement of the case, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
30 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that the notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.


Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claims, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been informed that any evidence he has should 
be submitted.  There is no indication that there is other 
available evidence that could or should be obtained.  


I.  Pertinent Law and Regulations 
for New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, under 38 
U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001. The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and define material evidence as evidence, that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  These regulatory revisions apply to 
claims filed on or after August 29, 2001.  The veteran filed 
an application to reopen his claims, most recently in August 
2002.  As a result, the amended regulatory provisions 
governing new and material evidence are applicable to the 
veteran's claims to reopen, which are discussed below.  It is 
noted that while the veteran was provided with this precise 
definition of the new "new and material evidence" criteria 
in the May 2003 Statement of the Case.  

According to VA regulation, "new" means existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2003).  New and material evidence can 
not be cumulative or redundant.  Id.  Furthermore, the Court 
of Appeals for the Federal Circuit has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continued to be binding precedent). 
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decisions dated in 
June 1999 (lumbar spine) and March 2000 (left knee).  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

II.  New and material evidence for left knee osteoarthritis, 
strain, suspect internal derangement arthritis

Service connection for a left knee condition was denied by 
the RO in a March 2000 rating action.  At that time, the 
evidence consisted of service medical records, private and VA 
medical records.  In the March 2000 rating decision, which 
denied service connection for a left knee condition, the RO 
determined that there was no evidence of diagnosed left knee 
disability.  

Evidence received since the 2000 RO decision includes 
private, VA medical records, and hearing testimony.  These 
records reflect the veteran's complaints of left knee pain.  
They do not reflect a diagnosed left knee disability.  
Complaints of pain do not establish a disability.  Here, 
studies have failed to reveal the presence of any chronic 
knee disorder.

The Board has reviewed the evidence since the March 2000 
rating decision and finds that the evidence is cumulative and 
redundant and does not relate to an unestablished fact 
necessary to substantiate the claim.  In other words, it does 
not include any competent medical evidence of a current left 
knee disability or of a medical opinion relating such 
disability to service.  Rather, this evidence reflects only 
that the veteran continues to assert that he has a current 
left knee disability related to service, namely the left knee 
injury he incurred in September 1966.  The Board notes that 
these assertions merely reiterate the veteran's assertions 
advanced in connection with the prior claim; hence, such 
evidence is cumulative and not "new" for the purposes of 
reopening the claim.

Thus the Board concludes that the evidence added to the 
claims folder is not new and material within the definition 
of 38 U.S.C.A. § 5108 (West 2002) and 38 C.F.R. § 3.156(a) 
(2003) because it does not relate to an unestablished fact 
necessary to substantiate the veteran's claim; it is either 
cumulative of previously considered evidence, or is new, but 
is redundant of evidence previously of record; and does not 
raise a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the veteran's claim for 
service connection for left knee, osteoarthritis, strain, 
suspect internal derangement is not reopened.

III.  New and material evidence for arthritis
of the dorsal and lumbar spine

Service connection for arthritis of the dorsal and lumbar 
spines was denied by the RO in a June 1999 rating action.  At 
that time, the evidence consisted of service medical records, 
private and VA medical records.  In the June 1999 rating 
decision, which denied service connection for arthritis of 
the dorsal and lumbar spines, the RO determined that there 
was no evidence of arthritis of the dorsal or lumbar spine.   

Evidence received since the 1999 RO decision includes 
private, VA medical records, and hearing testimony.  The 
records reflect diagnoses of arthritis, thoracic spine and 
minor spondylosis in the lower thoracic spine.

The relevant private and VA medical records received since 
June 1999 reveal diagnoses of arthritis thoracic spine and 
minor spondylosis in the lower thoracic spine.  These reports 
provide competent diagnoses of arthritis; the Board finds 
that the records are clearly probative of the central issue 
in the veteran's case for service connection for arthritis of 
the dorsal and lumbar spines.  Significantly, these medical 
records were not previously submitted to agency 
decisionmakers; by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
arthritis of the dorsal and lumbar spines; are neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim for service 
connection for a arthritis of the dorsal or lumbar spine in 
June 1999; and raises a reasonable possibility of 
substantiating the claim.  See, 38 C.F.R. § 3.156(a) (2003).

Accordingly, the Board concludes that the additional evidence 
received since the final continued denial of service 
connection for arthritis of the dorsal and lumbar spine in 
June 1999 is new and material, as contemplated by the 
pertinent law and regulations.  As such, this additional 
evidence serves as a basis to reopen the veteran's claim for 
service connection for a stomach disorder.  See, 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a) (2003).


ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for left knee, 
osteoarthritis, strain, suspect internal derangement, service 
connection remains denied.

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for arthritis of the dorsal and lumbar spines, the appeal is 
granted to this extent only.


REMAND

Upon review of the record, it is determined that additional 
development is needed on the issue of service connection for 
arthritis of the dorsal and lumbar spine on the merits and 
the increased rating issue.

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) 
codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and the 
duty to assist.  The VCAA was implemented with the adoption 
of new regulations, in pertinent part, 38 C.F.R. §§ 3.156(a), 
3.159 (2001-2003).  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case information regarding the VCAA as to the issue 
of direct service connection for arthritis of the dorsal and 
lumbar spine has not been provided to the veteran.  
Therefore, to fully comply with the VCAA, on Remand, the RO 
must assure that the provisions of this new Act are complied 
with, including the notification requirements set forth in 
the new law.

Further, internal review at the Board has resulted in the 
conclusion that VCAA notice concerning the increased rating 
is not sufficient.  Notice was not clearly sent in accordance 
with applicable legal precedents, and so as to provide no 
prejudice additional notice will be provided and de novo 
review will be undertaken.  Notice should include the issue 
of a rating in excess of 10 percent prior to August 2002.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send a letter to the 
appellant and his representative 
informing them of the pertinent 
provisions of the VCAA for service 
connection in view of the reopening of 
the claim and complete notice as to 
evidence needed for increased rating 
claims.  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide, and (d) 
any evidence in the appellant's 
possession that pertains to the claim 
that he is expected to provide.  The 
notice provided should also be in accord 
with the aforementioned Court cases, 38 
U.S.C.A. §§ 5102, 5103, 5103A, (West 
2002), and any other applicable legal 
precedent.  See Quartuccio, supra.  
Notice should also include information 
concerning evidence needed for the 
earlier period of the increased rating.  
If it is indicated that there has been 
pertinent treatment, records of which are 
not on file, those records should be 
sought and obtained if possible.  If not 
obtained, the efforts taken to obtain the 
records should be set out.

2.  Thereafter, and whether or not 
additional evidence is obtained, the 
appellant should be scheduled for VA 
spine examination to determine the 
current nature, extent, and etiology of 
any arthritis of the dorsal and lumbar 
spine.  The examiner(s) must be provided 
the appellant's claims folder for review 
in connection with the requested 
examination.  The examiner(s) should 
express an opinion as to whether it is at 
least as likely as not that any current 
arthritis of the dorsal and lumbar spine 
is related to service.  A complete 
rationale for all opinions expressed must 
be provided.  If a determination cannot 
be made without resort to speculation, 
that too should be set forth in the 
claims folder.

3.  After completion of the requested 
development, the RO should review the 
appellant's remanded claims de novo on 
the basis of all the evidence of record.  
If the action taken remains adverse to 
the appellant in any way, and provided 
the provisions of the VCAA have been 
fulfilled, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).

This should additionally include 
consideration and a discussion of 38 
C.F.R. § 3.655 if the appellant fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The appellant and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


